DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto et al (US 20060270573 A1).
Ikemoto teaches cleaning solutions for semiconductor devices which contain an organic alkaline compound, a surfactant, and water.  The pH of the composition ranges from 1.5 to 6.5 and can be used in post-CMP cleaning (see abstract; cleaning solution as per instant claim 1; pH as per instant claim 13; post-CMP as per claims 14-17).
In paragraph 29, Ikemoto teaches the use of one or more organic acids.  Included in the list of suitable acids is acetic acid, succinic acid, malonic acid and tartartic acid (as per instant claims 1 and 4).
In paragraph 31, Ikemoto further describes the organic alkaline compound and teaches suitable alkaline compound can be aminoalcohols (aka alkanolamine).  In paragraph 33, Ikemoto teaches the use of monoethanolamine, diethanolamine, and triethanolamine (as per instant claims 11 and 12).
Ikemoto teaches the use of anionic surfactants in paragraph 37.  Included in this list of suitable anionic surfactants is alkylsulfonic acids (the acid form of alkyl sulfonate as per instant claims 8 and 9).
Concerning instant claim 5, Ikemoto teaches nitrogen containing acids including the use of EDTPO, NTPO, and PDTMP (see paragraphs 45 and 46).
In the claims of Ikemoto, components a-d are defined and in claims 10-12 weight percentages are given.  The weight percent of the organic acid ranges from 0.05-10% as per the first organic acid defined in instant claim 3.  The concentration of the second organic acid is used by Ikemoto as a complexing agent such as EDTPO or PDTMP of claim 5 and is used in amounts ranging from 5 ppm to 10,000 ppm (i.e. 0.0005-1%; as per instant claim 3).
Concerning the fluoride of instant claims 1, and 6 as well as the etching agent of claim 7, Ikemoto teaches the inclusion of additional compounds such as ammonium fluoride in paragraph 56.  These compounds are used in amounts ranging from 0.01-1%.
Concerning the phosphate type surfactants of instant claim 10, although Ikemoto fails to teach these types of surfactants, the claims as they stand require either a sulfonate type surfactant or a phosphate type surfactant.  As Ikemoto teaches the sulfonate type, the limitations of claim 10 depending from claim 8 are met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767